Exhibit AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF MARCH 27, 2009 AMONG LEGACY RESERVES LP, AS BORROWER, BNP PARIBAS, AS ADMINISTRATIVE AGENT, WACHOVIA BANK, N.A., AS SYNDICATION AGENT, COMPASS BANK, AS DOCUMENTATION AGENT, AND THE LENDERS PARTY HERETO SOLE LEAD ARRANGER AND BOOK RUNNER BNP PARIBAS SECURITIES CORP. TABLE OF CONTENTS Page ARTICLE I Definitions and Accounting Matters Section 1.01 Terms Defined Above 1 Section 1.02 Certain Defined Terms 1 Section 1.03 Types of Loans and Borrowings 21 Section 1.04 Terms Generally 21 Section 1.05 Accounting Terms and Determinations; GAAP 22 ARTICLE II The Credits Section 2.01 Commitments. 22 Section 2.02 Loans and Borrowings. 23 Section 2.03 Requests for Borrowings 24 Section 2.04 Interest Elections. 25 Section 2.05 Funding of Borrowings. 27 Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts. 28 Section 2.07 Borrowing Base. 28 Section 2.08 Letters of Credit. 31 ARTICLE III Payments of Principal and Interest; Prepayments; Fees Section 3.01 Repayment of Loans 36 Section 3.02 Interest. 36 Section 3.03 Alternate Rate of Interest 37 Section 3.04 Prepayments. 37 Section 3.05 Fees. 39 ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs. Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 40 Section 4.02 Presumption of Payment by the Borrower 41 Section 4.03 Certain Deductions by the Administrative Agent 41 Section 4.04 Payments and Deductions to a Defaulting Lender. 41 ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality Section 5.01 Increased Costs. 44 Section 5.02 Break Funding Payments 45 Section 5.03 Taxes. 45 Section 5.04 Designation of Different Lending Office 46 Section 5.05 Illegality 46 Section 5.06 Replacement of Lenders Under Certain Circumstances. 47 ARTICLE VI Conditions Precedent i Section 6.01 Effective Date 47 Section 6.02 Each Credit Event 49 ARTICLE VII Representations and Warranties Section 7.01 Organization; Powers 50 Section 7.02 Authority; Enforceability 50 Section 7.03 Approvals; No Conflicts 51 Section 7.04 Financial Position; No Material Adverse Change. 51 Section 7.05 Litigation 51 Section 7.06 Environmental Matters 52 Section 7.07 Compliance with the Laws and Agreements; No Defaults. 53 Section 7.08 Investment Company Act 53 Section 7.09 Taxes 53 Section 7.10 ERISA. 53 Section 7.11 Disclosure; No Material Misstatements 54 Section 7.12 Insurance 55 Section 7.13 Restriction on Liens 55 Section 7.14 Subsidiaries 55 Section 7.15 Location of Business and Offices 55 Section 7.16 Properties; Titles, Etc. 56 Section 7.17 Maintenance of Properties 56 Section 7.18 Gas Imbalances, Prepayments 57 Section 7.19 Marketing of Production 57 Section 7.20 Swap Agreements 57 Section 7.21 Use of Loans and Letters of Credit 58 Section 7.22 Solvency 58 ARTICLE VIII Affirmative Covenants Section 8.01 Financial Statements; Other Information 58 Section 8.02 Notices of Material Events 61 Section 8.03 Existence; Conduct of Business 62 Section 8.04 Payment of Obligations 62 Section 8.05 Performance of Obligations under Loan Documents 62 Section 8.06 Operation and Maintenance of Properties 62 Section 8.07 Insurance 63 Section 8.08 Books and Records; Inspection Rights 63 Section 8.09 Compliance with Laws 63 Section 8.10 Environmental Matters. 63 Section 8.11 Further Assurances. 64 Section 8.12 Reserve Reports. 65 Section 8.13 Title Information. 66 Section 8.14 Additional Collateral; Additional Guarantors. 67 Section 8.15 ERISA Compliance 67 Section 8.16 Marketing Activities 68 ii ARTICLE IX Negative Covenants Section 9.01 Financial Covenants. 68 Section 9.02 Debt 69 Section 9.03 Liens 69 Section 9.04 Dividends, Distributions and Redemptions 70 Section 9.05 Investments, Loans and Advances 70 Section 9.06 Nature of Business 71 Section 9.07 Limitation on Leases 71 Section 9.08 Proceeds of Notes 71 Section 9.09 ERISA Compliance 72 Section 9.10 Sale or Discount of Receivables 73 Section 9.11 Mergers, Etc 73 Section 9.12 Sale of Properties 73 Section 9.13 Environmental Matters 74 Section 9.14 Transactions with Affiliates 74 Section 9.15 Subsidiaries 74 Section 9.16 Negative Pledge Agreements; Dividend Restrictions 74 Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments 74 Section 9.18 Swap Agreements 75 Section 9.19 Swap Agreement Termination 75 Section 9.20 Tax Status as Partnership; Partnership Agreement 75 ARTICLE X Events of Default; Remedies Section 10.01 Events of Default 75 Section 10.02 Remedies. 78 Section 10.03 Disposition of Proceeds 78 ARTICLE XI The AgentS Section 11.01 Appointment; Powers 79 Section 11.02 Duties and Obligations of Administrative Agent 79 Section 11.03 Action by Administrative Agent 80 Section 11.04 Reliance by Administrative Agent 80 Section 11.05 Subagents 81 Section 11.06 Resignation or Removal of Administrative Agent 81 Section 11.07 Administrative Agent and Lenders 81 Section 11.08 No Reliance 81 Section 11.09 Administrative Agent May File Proofs of Claim 82 Section 11.10 Authority of Administrative Agent to Release Collateral and Liens 83 Section 11.11 The Arranger, the Syndication Agent and the Documentation Agent 83 ARTICLE XII Miscellaneous Section 12.01 Notices. 83 iii Section 12.02 Waivers; Amendments. 84 Section 12.03 Expenses, Indemnity; Damage Waiver. 85 Section 12.04 Successors and Assigns. 88 Section 12.05 Survival; Revival; Reinstatement. 91 Section 12.06 Counterparts; Integration; Effectiveness. 91 Section 12.07 Severability 92 Section 12.08 Right of Setoff 92 Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 92 Section 12.10 Headings 93 Section 12.11 Confidentiality 93 Section 12.12 Interest Rate Limitation 94 Section 12.13 EXCULPATION PROVISIONS 95 Section 12.14 Collateral Matters; Swap Agreements 95 Section 12.15 No Third Party Beneficiaries 96 Section 12.16 USA Patriot Act Notice 96 Annex I List of Maximum Credit Amounts Exhibit A Form of Note Exhibit B Form of Compliance Certificate Exhibit C Security Instruments Exhibit D Form of Assignment and Assumption Schedule 7.05 Litigation Schedule 7.14 Subsidiaries and Partnerships Schedule 7.15 Location of Businesses Schedule 7.18 Gas Imbalances Schedule 7.19 Marketing Contracts Schedule 7.20 Swap Agreements iv This AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 27, 2009, is among Legacy Reserves LP, a limited partnership duly formed and existing under the laws of the State of Delaware (the “Borrower”); each of the Lenders from time to time party hereto; BNP PARIBAS (in its individual capacity, “BNP Paribas”), as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “Administrative
